Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Lee on 05/19/2021.
The application has been amended as follows: 

1. A supporting stand comprising: 
a) a base having a generally horizontal lower surface, a lateral dimension, and a longitudinal dimension, wherein said lateral dimension is longer than said longitudinal dimension;
 b) a saddle centrally disposed above said base consisting of a single, generally arcuate concave surface with an axis of curvature non-parallel to the lower surface of said base, wherein an orthogonal projection of said axis of curvature onto the lower surface of said base is perpendicular to the lateral dimension direction of said base, wherein said concave surface is wherein the a sagitta of said concave surface is sufficiently small and 3/16 inches to 2 inches such that said saddle allows substantially unobstructed access to the sides of the animal being supported; and
c) an elevating means for vertically adjustably positioning said saddle above said base, wherein said elevating means is immovably and centrally fixed to said base; whereby said stand can be placed beneath a standing animal, and said saddle can be positioned to engage the sloped abdomen of the animal[[.]]; and
wherein said saddle is attached to said elevating means via a pivoting means for adjusting the angle between the axis of curvature of said concave surface and the lower surface of said base, wherein the saddle angle can be adjusted to conform to the sloped abdomens of various animals; and 
wherein said pivoting means is a hinge comprising a clevis, a tang, a bolt passing through said clevis and tang, and a nut screwed onto said bolt, wherein said nut and bolt are tightened to secure the clevis and the tang at a predetermined relative orientation; and 
wherein said hinge further comprises a plurality of washers having anti-friction characteristics sandwiched directly between said clevis and tang such that each of the washers are in direct contact with a side of the clevis and a side of the tang, wherein said nut is configured to be tightened at a predetermined torque so as to allow manual rotation of said hinge without loosening said nut. 

Claims 6-9 are cancelled.

10. A supporting stand comprising: 
a) a base having a lateral dimension and a longitudinal dimension, wherein said lateral dimension is longer than said longitudinal dimension; Page 3 of 12Application Number 15/975,772(Lee et al.) GAU 3647Amendment B 

c) a saddle centrally disposed above said base at the top end of said adjustable stanchion and consisting of a single, generally arcuate concave surface with an axis of curvature non-perpendicular to the vertical axis, wherein an orthogonal projection of said axis of curvature onto said base is perpendicular to the lateral dimension direction of said base, wherein said concave surface is sized to support an abdomen of a dog and has dimensions smaller than the corresponding lateral and longitudinal dimensions of said base; whereby said stand can be placed beneath a standing animal, and said saddle can be positioned to engage the sloped abdomen of the animal[[.]]; and
wherein the a sagitta of said concave surface is sufficiently small and 3/16 inches to 2 inches such that said saddle allows substantially unobstructed access to the sides of the animal being supported; and  
wherein said saddle is attached to said adjustable stanchion via a pivoting means for adjusting the angle between the axis of curvature of said concave surface and the lower surface of said base, wherein the saddle angle can be adjusted to conform to the sloped abdomens of various animals; and 
wherein said pivoting means is a hinge comprising a clevis, a tang, a bolt passing through said clevis and tang, and a nut screwed onto said bolt, wherein said nut and bolt are tightened to secure the clevis and the tang at a predetermined relative orientation; and 
wherein said hinge further comprises a plurality of washers having anti-friction characteristics sandwiched directly between said clevis and tang such that each of the washers are in direct contact with a side of the clevis and a side of the tang, wherein said nut is configured to be tightened at a predetermined torque so as to allow manual rotation of said hinge without loosening said nut. 

Claims 14-17 are cancelled.

Claims 18-20 are cancelled as they were part of a non-elected invention.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the supporting stand which comprises the combination of features of a base with a horizontal lower surface, the lateral dimension of the base being longer than the longitudinal direction, an adjustable stanchion or elevating means immovably fixed to the base, a saddle, which is centrally disposed above the base, consists of a single arcuate concave surface with an axis of curvature non-parallel to the lower surface of the base, as well as where a sagitta of this saddle is sufficiently small, about 3/16-2 inches, such as to not obstruct the sides of an animal, and where the saddle is connected to a hinge comprising a clevis, tang, and bolt which are tightened to secure the clevis and tang at relative orientations, and where anti-friction washers are sandwiched directly between the clevis and tang such that each of the washers are in direct contact with a side of the clevis and tang so that the bolt need not be loosened in order to adjust the hinge and thus pivot the saddle. 
US 10555613 B1 to Harris teaches a support device where the saddle is centrally disposed over the base, the stanchion/elevating means 34 being immovably fixed to the base. The saddle itself having a sufficiently small sagitta so as not to obstruct the sides of an object, such as a foot, seated on the upper surface. However, Harris fails to teach the sagitta specifically being sufficiently small such that it is about 3/16 inches to 2 inches, and that the hinge with a clevis, tang, bolt, and anti-friction washers in the configuration described above such that the saddle can be pivoted and such that the angle of curvature of the saddle is non-parallel to a lower surface of the base. Additionally, the saddle of Harris has multiple curves. 
US 3173729 A to Luke and US D824683 S to Holmes also teach foot rests where the saddle is slanted. In Luke’s case, the saddle comprises a single arcuate concave surface, and can be pivoted to have an axis of curvature non-parallel to the base. 
However, these devices fail to teach a hinge with a clevis, tang, bolt, and anti-friction washers sandwiched directly between the clevis and tang such that each of the washers are in direct contact with a side of the clevis and tang so that the bolt need not be loosened in order to adjust the hinge and thus pivot the saddle. While Luke teaches a saddle which pivots, these do not require the use of a clevis, tang, bolt, and anti-friction washers. 
US 1260929 A to Maxcy teaches a head red which has a generally curved arcuate saddle surface, the saddle surface having an axis of cuvature non-parallel to the base, an adjustable stanchion/elevating means, and a generally horizontal base. Maxcy does not teach the use of a clevis, tang, bolt, and anti-friction washers, nor where the sagitta of the saddle is sufficiently small and is about 3/16 inches to 2 inches. Instead, the device uses a bending portion 7a in order to pivot the saddle to accommodate the head. The sagitta, while sufficiently small, is not disclosed to be within 3/16 inches to 2 inches. 
Modifying Maxcy such that it utilizes a clevis, tang, bolt, and anti-friction washer hinge instead of the simple curved portion 7a would be redundant, as Maxcy already teaches a way to maneuver the head res such that it extends both forward and curves to a user’s preference. The sagitta further cannot be modified without breaking the reference and causing the sagitta of the saddle portion to become too small to stabilize the head from lateral movement.
US 20170354263 A1 to Houghson is a head rest device which, like Harris, teaches a support device where the saddle is centrally disposed over the base, the stanchion/elevating means 104, 102 being immovably fixed to the base. The saddle itself having a sufficiently small 
US 2120310 A to Duncan teaches a head rest where the saddle 22 is connected to a clevis and tang at 23, 21, with a bolt 24 passing through, and could be used to modify the head rest saddle of Houghson such that it pivots to accommodate a head at several angles and has an axis of curvature non-parallel to the base. This head rest, however, fails to teach the use of anti-friction washers which prevents the device from requiring a user to constantly loosen and tighten the clevis and tang.
US 6427273 B1 to Berke also teaches a head rest where the saddle 30 is connected to a pivot at 31 to adjust the saddle such that the axis of curvature is non-parallel to the base, however fails to teach the use of antifriction washers. And while each of 30 demonstrates a single curved surface, the sagitta of these curved surfaces being sufficiently small such as to not obstruct the sides of an object placed thereon, the device fails to teach the sagitta specifically being sufficiently small such that it is about 3/16 inches to 2 inches.
Seating devices such as US 20180199715 A1 to Sheinkop and US 20180317655 A1 to Frybarger are applicable but fail to teach specific components.
Sheinkop fails to teach the saddle being centrally disposed over the base, the saddle consisting of a single arcuate concave surface. Modifying the device such that the saddle is 
Frybarger fails to teach the adjustable stanchion/elevating means being immovably fixedly attached to the base, and the saddle requires more elements aside from the single arcuate concave surface. If the device were modified such that the saddle only consists of the single arcuate concave surface, it would break the reference of Frybarger since the saddle would not be able to hold on to a user without the use of straps or a lower seat portion. Additionally, an immovably fixed modification to the stanchion/elevating means would prevent the device from pivoting as intended.
US 2473947 A to Hamstrom, US 2172178 A to Rosenberg, and US 3161435 A to Halverson all teach supports with saddles that consist of a single generally curved and arcuate surface attached to an adjustable stanchion, however these devices have axis of curvatures parallel to the base, and cannot be modified such that there is a hinge portion with a clevis, tang, bolt, and antifriction washers connecting the saddle to the adjustable stanchion/elevating means. Doing so would decrease the ability for these devices to provide upright support of the legs or arms. Additionally, Hamstrom already teaches a pivoting portion to its base to accommodate the tilt of a leg, as well as a spring attached to the saddle to cushion impact. A hinge could not replace this spring, as it would teach away from the intended use of Hamstrom where the spring allows a cushioning motion that a hinge could not provide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 1131802 A to Stenshoel teaches a device to support the head which has an adjustable stanchion fixedly and immovably attached to its base, the saddle having a small sagitta.
US 3929309 A to De Vore and US 3999762 A to Castor and US 7610917 B2 to Klemm and US 7669934 B1 to Cline and US D455252 S to Hagans and US D596417 S to Bowen teach a support device with a saddle and adjustable stanchion immovably fixed to a base. 
US 9314390 B2 to Hernandez teaches a tattoo arm rest which has a saddle connected to a clevis, tang, and bolt to secure it at multiple angles, as well as being attached to an adjustable stanchion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619